               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 HASTINGS MUTUAL INSURANCE
 COMPANY,

                             Plaintiff,

 and

 GETZ MAJDOCH INC., doing business as
                                                      Case No. 18-CV-1228-JPS
 HALLOWEEN EXPRESS,

                Involuntary Plaintiff,

 v.

 HOUSE OF BOUNCE INC. and
 MICHAEL RUSSO, doing business as
 LARGER THAN LIFE INFLATABLES,                                         ORDER

                            Defendants.


       Plaintiff asserts products liability, breach of warranty, and

negligence claims against Defendants for their role in manufacturing and

selling a defective inflatable structure. (Docket #1-1). Plaintiff has settled his

claims against Defendant Michael Russo (“Russo”). (Docket #12). A

stipulation for Russo’s dismissal from this action has been filed, (Docket

#16), which the Court will adopt. Now, only Defendant House of Bounce,

Inc. (“HOB”) remains in this case. On October 26, 2018, Plaintiff requested

entry of default against HOB. (Docket #13). The Clerk of the Court entered

default against HOB on October 29, 2018. Plaintiff also moved for default

judgment against HOB. (Docket #14). No response to the motion has been

received, and the time in which to do so has expired. Civ. L. R. 7(b).
       Because the Clerk of Court has entered default against HOB, the

Court must accept all well-pleaded facts relating to liability as true. Graham

v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995). However, that does not relieve

Plaintiff of the responsibility to prove up its damages under Rule 55(b)(2)

of the Federal Rules of Civil Procedure. Indeed, “even when a default

judgment is warranted based on a party’s failure to defend, the allegations

in the complaint with respect to the amount of the damages are not deemed

true,” and the Court must conduct an inquiry to ascertain the amount of

damages with reasonable certainty. e360 Insight v. The Spamhaus Project, 500

F.3d 594, 602 (7th Cir. 2007) (quoting In re Catt, 368 F.3d 789, 793 (7th Cir.

2004)). Judgment by default may not be entered without a hearing on

damages unless “the amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence

or in detailed affidavits.” Id. (quoting Dundee Cement Co. v. Howard Pipe &

Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)).

       Plaintiff explains its claim for damages in an affidavit of counsel

attached to the motion. Counsel avers that Plaintiff’s total damages were

$101,774.18, which is the amount that it paid on behalf of Defendants on the

insurance claim resulting from the damage caused by the defective

inflatable structure. (Docket #1-1 at 2–3; Docket #14-1 at 2). Plaintiff has also

provided a table itemizing the amounts it paid on the claim. (Docket #14-1

at 4). Russo settled for $15,000.00. Id. at 2. Thus, Plaintiff is still owed

$86,774.18. Id.

       Here, the claimed amount is easily capable of ascertainment from the

allegations of the Complaint and the affidavits and exhibits accompanying

Plaintiff’s motion. This information demonstrates that Plaintiff paid an

insurance claim on HOB’s behalf, and that the claim was the result of HOB’s


                                  Page 2 of 3
negligence, so it is therefore bound to make Plaintiff whole. Thus, the Court

having determined “that defendant[] [is] liable to plaintiff as to each cause

of action alleged in the complaint,” by its entry of default, and that

Plaintiff’s claimed amount is reasonably certain and well-supported, the

Court will now grant Plaintiff’s requested default judgment against HOB

and award it the requested amount. Breuer Elec. Mfg. Co. v. Toronado Sys. of

Am., Inc., 687 F.2d 182, 186 (7th Cir. 1982).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for default judgment

(Docket #14) be and the same is hereby GRANTED; Defendant House of

Bounce, Inc. shall pay to Plaintiff the total sum of $86,774.18 together with

post-judgment interest as provided by law;

       IT IS FURTHER ORDERED that the stipulation for dismissal

between Plaintiff and Defendant Michael Russo d/b/a Larger Than Life

Inflatables (Docket #16) be and the same is hereby ADOPTED; Defendant

Michael Russo d/b/a Larger Than Life Inflatables be and the same is hereby

DISMISSED from this action with prejudice and without costs to any

party; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of November, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge



                                  Page 3 of 3
